TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00297-CV


                                      In re Armando Ramos


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Armando Ramos, an inmate in the Texas Department of Criminal Justice,

has filed a pro se petition for writ of mandamus. Relator requests that this Court compel the

district clerk to file a separate writ of mandamus with the district court.

               We have no jurisdiction to issue a writ of mandamus against a district clerk

unless necessary to enforce our jurisdiction. See Tex. Gov’t Code § 22.221(a); In re Thomas,

No. 03-14-00099-CV, 2014 WL 904630, at *1 (Tex. App.—Austin Mar. 5, 2014, orig. proceeding)

(mem. op.). Ramos has failed to provide an adequate record of his filings with the district court

or otherwise demonstrate that issuing mandamus against the district clerk is necessary to enforce

our jurisdiction. See Tex. R. App. P. 52.3(a); In re Thomas, 2014 WL 904630, at *1.

               The petition for writ of mandamus is dismissed for want of jurisdiction.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: July 6, 2021